Case 4:19-cv-00195-TCK-JFJ Document 31 Filed in USDC ND/OK on 08/12/20 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OKLAHOMA

  SAMANTHA RAY AND BILLY TYLER RAY, )
                                        )
                   Plaintiffs,          )
                                        )
  v.                                    )
                                        )                       Case No. 19-CV-195-TCK-JFJ
  RIVERPORT APARTMENTS, LLC,            )
  a domestic limited liability company, )
  SAEED SHAWN AZARRAFIY, as an          )
  Individual and as Owner of Riverport  )
  Apartments, LLC, MARIE MULLINS, as    )
  an individual and as acting landlord. )
                                        )
                   Defendants.          )

                                        OPINION AND ORDER

            Before the Court is the Motion to Dismiss filed by plaintiffs Samantha Ray and Billy Tyler

  Ray. Doc. 29. Defendants Riverport Apartments, LLC, Saeed Shawn Azarrafiy and Marie Mullins

  object to the motion. Doc. 30.

            I. Background/Status

            On March 11, 2019, Samantha and Billy Tyler Ray sued defendants Riverport Apartments,

  LLC (“Riverport”), Saeed Shawn Azarrafiy (“Azarrafiy”), and Marie Mullins (“Mullins”) in

  Rogers County, Oklahoma District Court. Doc. 2-2. In their lawsuit, they asserted the following

  claims related to an apartment they rented from Riverport:

        •   violation of the Oklahoma Residential Landlord & Tenant Act (“ORLTA”)

        •   the Fair Housing Act (“FHA”)

        •   breach or rescission of contract

        •   negligence.

  Id.

                                                    1
Case 4:19-cv-00195-TCK-JFJ Document 31 Filed in USDC ND/OK on 08/12/20 Page 2 of 5




         On April 10, 2019, Defendants Riverport and Mullins removed the case to this Court based

  on 28 U.S.C. §1331 (federal question jurisdiction as to the FHA claim). Doc. 2. Subsequently,

  Riverport, Mullins and Azarrafiy filed Motions to Dismiss Samantha Ray’s claims pursuant to

  Fed. R. Civ. P. 12(b)(6), on the basis that she was not a party to the apartment rental agreement.

  Docs. 11-12, 22.

         On April 1, 2020, Plaintiffs filed the pending Motion to Dismiss this action without

  prejudice pursuant to Fed. R. Civ. P. 41(a)(2). Doc. 29. In their motion, they state that in the course

  of investigating their claims, numerous other tenants came forward to make similar claims against

  the named defendants, and ultimately 12 other plaintiffs filed suit in Rogers County District Court,

  Case No. CJ-2019-459. Id. at 1-2. Plaintiffs assert that Defendants will have suffered no prejudice

  from the dismissal; the Plaintiffs have not caused any delay or shown a lack of diligence in the

  prosecution of their claims; and discovery has commenced in the Rogers County case. Id. at 2-5.

         Defendants object to Plaintiffs’ motion, arguing that the Court should rule on their pending

  Motions to Dismiss with prejudice before considering Plaintiffs’ Motion to Dismiss without

  prejudice. Doc. 30.

         II. Applicable Law

         Under Rule 41(a)(1), a plaintiff may dismiss an action without a court order if they do so

  before an answer or motion for summary judgment has been filed or if all parties stipulate to the

  dismissal. Fed. R. Civ. P. 41(a)(1). If neither of those conditions are met, dismissal is permitted

  only “by court order, on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2). Court

  approval is required to “prevent voluntary dismissals which unfairly affect the other side.” Brown

  v. Baeke, 413 F.3d 1121, 1123 (10th Cir. 2005) (quoting Phillips USA, Inc. v. Allflex USA, Inc.,

  77 F.3d 354, 357 (10th Cir. 1996)). Granting a voluntary dismissal is within the court’s discretion.



                                                    2
Case 4:19-cv-00195-TCK-JFJ Document 31 Filed in USDC ND/OK on 08/12/20 Page 3 of 5




  See id. (citing Am. Nat'l Bank & Trust Co. of Sapulpa v. Bic Corp., 931 F.2d 1411, 1412 (10th Cir.

  1991)).

            Here, Defendant Riverportfiled an answer in the case on April 17, 2019. Doc. 10.

  Accordingly, Rule 41(a)(2) applies, and court approval of the proposed dismissal is required.

            Voluntary dismissals under Rule 41(a)(2) should normally be granted, provided there is no

  legal prejudice to defendants. Ohlander v. Larson, 114 F.3d 1531, 1537 (10th Cir. 1997).

  “Prejudice does not arise simply because a second action has been or may be filed against the

  defendant, which is often the whole point in dismissing a case without prejudice.” Brown, 413

  F.3d at 1124 (citing Am. Nat'l Bank & Trust Co., 931 F.2d at 1412). Nor does prejudice arise

  because of “the possibility that plaintiffs may gain a tactical advantage by refiling in state court.”

  Am. Nat'l Bank & Trust Co., 931 F.2d at 1412.

            The Court must examine the following four factors in determining legal prejudice: “the

  opposing party's effort and expense in preparing for trial; excessive delay and lack of diligence on

  the part of the movant; insufficient explanation of the need for a dismissal; and the present stage

  of litigation.” Ohlander, 114 F.3d at 1137 (citing Phillips U.S.A., Inc., 77 F.3d at 358). Not all

  factors need be resolved in favor of either party for dismissal or denial of the motion to be

  appropriate. Id. To ensure that “substantial justice is accorded to both parties,” the Court must

  consider the “equities not only facing the defendant, but also those facing the plaintiff.” Brown,

  413 F.3d at 1124. In determining legal prejudice, only factors involving the parties are relevant,

  not the court’s time or effort. Ohlander, 114 F.3d at 1137.




                                                    3
Case 4:19-cv-00195-TCK-JFJ Document 31 Filed in USDC ND/OK on 08/12/20 Page 4 of 5




         III. Analysis

                 A. Opposing Party’s Effort and Expense

         Defendants contend that they expended “considerable expense and resources” to prepare

  and file their Motions to Dismiss with Prejudice in this case. However, no scheduling order has

  been entered, defendant Azarrafiy has not filed an answer, and it appears that no discovery has

  been conducted to date. Defendants will still be free to pursue dismissal of Plaintiffs’ claims in

  state court. Moreover, plaintiffs in the Rogers County case have dropped the federal FHA claim,

  and Plaintiffs in this case represent they will do so as well. This factor weighs in favor of dismissal

  without prejudice.

                 B. Excessive Delay and/or Lack of Diligence

         Regarding the second factor, Plaintiffs contend—and Defendants do not contest—that they

  have not delayed or lacked diligence, have responded promptly to Defendants’ filings, and filed

  their Motion to Dismiss in this Court less than one month after a scheduling order was entered in

  the Rogers County case. Doc. 29; CJ-2019-459 in Rogers County. They assert that, in contrast,

  Defendants have “dodged Plaintiff’s process server, refused to cooperate in discovery in the

  Rogers County case, and refused to turn over insurance information until Plaintiff’s counsel

  pointed out this Court’s local rule requiring it.” Doc. 29. The second factor weighs in favor of

  Plaintiffs’ request for dismissal without prejudice.

                 C. Explanation of Need for Dismissal

         The third factor focuses on whether the plaintiffs have presented a sufficient explanation

  for the need for dismissal. Plaintiffs contend the dismissal will serve judicial economy by allowing

  this case and the Rogers County case to be tried together, as the cases involve the same defendants

  and similar conduct, facts, and damages. Plaintiffs also claim that settlement will be impossible if



                                                    4
Case 4:19-cv-00195-TCK-JFJ Document 31 Filed in USDC ND/OK on 08/12/20 Page 5 of 5




  these two cases remain separated, because any settlement would have to be consented to by all

  plaintiffs in separate actions, which would require a settlement conference or mediation that

  includes all parties. The Court concludes that the third factor weighs in Plaintiffs’ favor.

                 D. Present Stage of Litigation

         Finally, the fourth factor—the present stage of litigation—favors Plaintiffs’ motion for

  dismissal without prejudice. This case is in the early stages. To date, no scheduling order has

  been entered, nor has any discovery taken place. And while Defendants have filed dispositive

  motions with respect to Plaintiffs’ other claims, those motions can still be pursued in the Rogers

  County case.

         IV. Conclusion

         Having determined that the four factors identified in Ohlander favor Plaintiffs’ position,

  the Court hereby grants the Motion to Dismiss. Doc. 29. This case is dismissed without prejudice.

         ENTERED this 12th day of August, 2020.




                                                    5
